PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/989,805
Filing Date: 27 Oct 2010
Appellant(s): Tulipano et al.



__________________
John M. Ling (Reg. No. 51,216)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 4, 7-9, 11-15, and 17-24 are rejected under 35 U.S.C. 101.


(2) Response to Argument
 	Appellant’s arguments with respect to the rejection of claims 1, 4, 7-9, 11-15, and 17-24 under 35 USC 101 have been fully considered but are not persuasive.
          Appellant argues starting on page 10 that the patient imaging techniques recited in claim 24, which include PET, SPECT, and MRI imaging, used to generate the claimed images amount to significantly more than a method of organizing human activity. Examiner respectfully disagrees. Paragraph 33 of the specification as cited by Appellant only describes the imaging techniques broadly as potential modalities and types of techniques which could be used to acquire images of a patient and stored in a CAD or similar system. There is no further disclosure of special mechanisms or manners of applying these techniques which would affect the performance of the abstract idea itself, and they are accordingly construed as the routine use of these techniques in their ordinary fashion. The general recitation of various types of known or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more”).

          Appellant further argues that the inclusion of a patient imager and automatic generation of the custom treatment guideline does not equate to organizing human activity, that “the functionality provided by the case-based data-mining engine, the guideline authoring tool, etc., are not performable by humans no matter how the human activity might be organized,” and that determining similarities using calculated distance values is not capable of being performed by organizing human activity. Examiner respectfully disagrees.
          As addressed above, the use of a patient imager, i.e. an imaging device, to perform the function of acquiring patient images only amounts to invoking computers or other machinery as a tool to perform an existing process, i.e. to produce patient images. See MPEP 2106.05(f)(2) as cited above. Generating treatment guidelines based on patient information, including patient images, is routinely performed by medical professionals during treatment of patients. Likewise, assessing how similar a previous patient case is to that of a current patient for treatment purposes is a routine part of applying medical knowledge to patient treatment, and performed routinely by medical professionals. Examiner notes that Appellant does not actually provide any specific arguments as to why the automatic generation of the custom treatment guideline does not equate 

          With respect to Appellant’s argument that a graphical user interface having a plurality of display panels for displaying particular information cannot be performed by a method of organizing human activity, Examiner notes that the GUI itself is not characterized as falling within the scope of the abstract idea. Rather, the GUI and its use in displaying the recited types of information is considered an additional element and is addressed under Step 2A Prong 2 and Step 2B.
          Likewise, Examiner notes that the case-based data-mining engine and guideline authoring tool elements themselves are not rejected as part of the abstract idea, but are construed as additional elements. As was explained in Step 2A Prong 1 of the rejection, generating a custom treatment guideline falls within the scope of the abstract idea recited by the claims given that a healthcare provider would determine a treatment guideline for a particular patient as part of evaluating and treating that patient. A “distance-value” is recited as a level of similarity between the current patient and other patients, and a healthcare provider would be able to determine how similar a patient is to other patients having similar histories. Appellant’s disclosure does not describe the distance value beyond its use as a metric of similarity. For example, paragraph 16 of the published application states that “[b]ased on a distance metric, the most similar reference patients are selected” and paragraph 29 states that “the case-based engine generates a "distance" 
Comparing attributes of a current patient to other patients and determining a treatment guideline, i.e. functions performed by the case-based data-mining engine or guideline authoring tool, also fall within the scope of a healthcare provider determining a treatment guideline for a patient based on information available from other, similar, patients. Appellant provides no specific arguments addressing why these elements could not be part of a method of organizing human activity.

          Appellant further argues that the claims are integrated into a practical application, which Appellant characterizes as "automated determination of patient attribute similarity, determined from patient images generated via a patient imager using the claimed imaging modalities (claim 24), using calculated distance values for generating a ranked list of reference patients and generating custom treatment guidelines for a current patient, and displaying on a graphical user interface electronic medical information with editable and non-editable fields; a graphical guideline with a current active node highlighted; and a multiple choice selection table with links to external information in the form of tables and HTML links.”
          Examiner respectfully disagrees. Appellant cites portions of the 2019 Revised Patent Subject Matter Eligibility Guidance related to Prongs 1 and 2 of Step 2A, but does not then provide any arguments specifying why the argued limitations integrate the claim into a practical application. For example, Appellant asserts that generating patient images using the techniques in claim 24 and generating a ranked list of reference patients and a custom treatment guideline for a current patient by calculating distance values qualifies as a practical application, but does 

          With respect to Appellant’s argument on page 15 that these features “streamline generating custom patient guidelines for treating a current patient in a manner that clearly ties the claimed subject matter to the practical application of patient treatment and moreover, expedites patient treatment guideline generating far beyond what might be performable by organizing human activity,” merely asserting that the claimed invention is more efficient than performance by a human is not itself sufficient to integrate the abstract idea into a practical application, and Appellant does not provide support for the assertion that the invention expedites the generation process “far beyond what might be performable by organizing human activity” beyond describing the claimed functions.

          With respect to Appellant's argument that the claims recite additional elements that implement the judicial exception “with, or use the (alleged) judicial exception in conjunction with, a particular machine or manufacture (imaging system, various databases, etc) that is 
          Paragraph 17 of the published application states that the “engines” include one or more processors that execute machine-executable instructions, and memory that stores machine-executable instructions, and no further description is provided of the non-transitory computer readable medium. Paragraphs 15 and 18 of the published application describe the external image system and databases in general terms as including systems storing various types of patient medical data. No description is provided of specific hardware for the CDSS display, which is construed as a generic computer display device. Furthermore, the clinical information systems, external CDSS, one or more evidence links, and one or more external image systems themselves are only recited as a source of stored information and not in any other capacity. See e.g. paragraph 25 of the published application.
          The use of databases to store information and processors in combination with machine-executable instructions to perform data processing and display functions only amount to instructions to implement the abstract idea in that the computer elements are merely tools being used to implement the functions of the abstract idea.








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Gregory Lultschik/Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626    
                                                                                                                                                                                                    /Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.